Citation Nr: 0532849	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for diabetic 
neuropathy of the right lower extremity, currently rated as 
60 percent disabling.

2.  Entitlement to an increased evaluation for diabetic 
neuropathy of the left lower extremity, currently rated as 60 
percent disabling.

3.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
increases in disability ratings above 10 percent each for 
diabetic neuropathy of the right lower extremity, diabetic 
neuropathy of the left lower extremity, and diabetes 
mellitus.  

In a February 2001 rating decision, the RO increased the 
ratings for diabetic neuropathy from 10 percent to 40 percent 
in each lower extremity.  In a March 2005 rating decision, 
the RO increased the ratings for diabetic neuropathy from 
40 percent to 60 percent in each lower extremity.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the assigned ratings for 
diabetic neuropathy in his lower extremities continues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Diabetic neuropathy in the veteran's right and left lower 
extremities is currently manifested by pain, impairment of 
weightbearing, atrophy, and diminished sensation, without 
dangling or dropping of the either foot, or loss of all 
active movement of the muscles below either knee.

3.  The veteran's diabetes mellitus is currently controlled 
by diet, without need for insulin or other medication for 
treatment.


CONCLUSIONS OF LAW

1.  Diabetic neuropathy in the veteran's right lower 
extremity does not meet the criteria for a disability rating 
in excess of 60 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2005).

2.  Diabetic neuropathy in the veteran's left lower extremity 
does not meet the criteria for a disability rating in excess 
of 60 percent.  Id.

3.  The veteran's diabetes mellitus does not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in April 2004 
fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  In July 2001, and 
again in December 2004, the Board remanded the case for the 
development of additional evidence.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the veteran is provided a 
meaningful opportunity to participate in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, VA issued the April 2004 VCAA letter after the 
initial adverse rating decision of November 1999.  VA 
followed proper procedures, however, in subsequent actions.  
The Board remanded the case in July 2001 and December 2004.  
The RO provided the required notice in April 2004.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.



Ratings for Diabetic Neuropathy

The veteran has service-connected diabetic neuropathy in both 
lower extremities.  He has continued his appeal of earlier 
ratings, and is seeking disability ratings higher than the 
ratings of 60 percent for each lower extremity that are 
presently in effect.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

The RO has evaluated the diabetic neuropathy under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, for disability of the sciatic 
nerve.  Under that code, a 60 percent rating is assigned for 
incomplete paralysis of the sciatic nerve that is severe, 
with marked muscular atrophy.  The only higher rating 
provided under that code is an 80 percent rating, which is 
provided for complete paralysis of the sciatic nerve, where 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or lost.

VA outpatient treatment notes from 2002 reflect that the 
veteran had decreased sensation in his lower extremities.  In 
April 2002, he had a VA medical examination to determine the 
condition of his knees.  He reported having weakness in his 
knees. Examination revealed flexion of the knees to 85 
degrees in the right knee and 95 degrees in the left.

On VA examination in March 2005, the veteran reported that 
the soles of his feet and in his toes had severe pain that 
was worst at night.  He indicated that medication temporarily 
reduced the pain so that he could sleep.  He related that he 
had lost his sense of balance, and that he was unsure of the 
position of his legs.  He stated that his gait was clumsy and 
unsteady.  He reported that he used a walker in his house and 
for short distances, and used a wheelchair for longer 
distances.  He indicated that he was able to transfer to and 
from a wheelchair and use the bathroom independently, but 
that he received assistance in bathing and some other daily 
activities.  He reported that he walked short distances using 
a walker on a daily basis for exercise.

On examination, the veteran moved about in a wheelchair.  
Sensation to temperature, touch, and vibration was absent in 
the feet and in the lower legs almost up to the knees.  Deep 
tendon reflexes were absent in the ankles.  Both feet had 
severe pes cavus consistent with neuropathic sequelae.  There 
was diffuse muscle atrophy, apparently secondary to cachexia, 
and disproportionate atrophy in the lower legs.  The 
veteran's gait was high stepped, ataxic, and unstable.  It 
was not possible for him to walk without an assistive device.

The medical evidence does not indicate that the either of the 
veteran's feet dangles and drops, nor that he cannot actively 
move the muscles below either knee.  As the manifestations of 
the diabetic neuropathy in the veteran's lower extremities do 
not meet the criteria for an 80 percent rating in either 
lower extremity, the Board denies the appeals for ratings in 
excess of 60 percent.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his diabetic neuropathy.  The veteran's 
limitations in ambulation could be expected to interfere with 
his potential for employment.  In this case, a total 
disability rating based on individual employment is already 
in effect for the veteran.  The veteran cannot obtain 
additional compensation based on his impairment for 
employment.  The Board concludes that this is not a case in 
which the criteria of the regular rating schedule are 
impractical and inadequate.  There is, therefore, no basis 
for referral of the case to the appropriate official for 
consideration of an extraschedular rating.



Rating for Diabetes Mellitus

The veteran is seeking a disability rating in excess of 10 
percent for diabetes mellitus.  Under the rating schedule, 
for diabetes to be rated at higher than 10 percent, the 
condition must require insulin or an oral hypoglycemic agent.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

The veteran was diagnosed with diabetes in the 1960s.  VA 
examination and treatment records reflect that the veteran's 
diabetes has been monitored, but has been controlled by diet, 
and has not required treatment with medication.  Reports of 
VA examinations in May 1999 and March 2005 reflect the 
veteran's ongoing reports that he has never been on 
medication for diabetes.

As the veteran's diabetes does not require treatment with 
insulin or other medication, the preponderance of the 
evidence is against a disability rating in excess of 10 
percent.  There is no evidence that the veteran's diabetes 
has required hospitalization, or has markedly interfered with 
his potential for employment.  Thus, there is no basis to 
refer the rating of the diabetes to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for diabetic neuropathy of the right lower extremity is 
denied.

Entitlement to a disability rating in excess of 60 percent 
for diabetic neuropathy of the left lower extremity is 
denied.



Entitlement to a disability rating in excess of 10 percent 
for diabetes mellitus is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


